UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6112


JEROME ADDISON,

                  Plaintiff - Appellant,

          v.

COUNTY OF CHARLESTON; DAVID BEASLEY, Governor; COORDINATOR,
Commission   of   Prosecution;   DONALD   MYERS, Solicitor,
Chairman; SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; MICHAEL
MOORE, Director; J. AL CANNON, JR.; CHARLESTON COUNTY
SHERIFF; LORELLE PROCTOR, Public Defender,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry F. Floyd, District Judge.
(2:09-cv-02896-HFF)


Submitted:   March 30, 2010                 Decided:   April 6, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Addison, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jerome Addison seeks to appeal the district court’s

order     remanding     his        case    to     the    magistrate          judge     for

consideration of Addison’s motion to amend his complaint.                              This

court   may    exercise    jurisdiction           only   over     final      orders,    28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                            The order

Addison    seeks   to     appeal      is    neither      a    final     order    nor    an

appealable interlocutory or collateral order.                          Accordingly, we

dismiss the appeal for lack of jurisdiction.                          We dispense with

oral    argument   because         the    facts    and    legal       contentions      are

adequately     presented      in    the    materials         before    the    court    and

argument would not aid the decisional process.

                                                                                DISMISSED




                                            2